--------------------------------------------------------------------------------

Exhibit 10.2
 
HABERSHAM BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT


THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (the “Agreement”) is
adopted effective as of this 1st day of January, 2008, by and between HABERSHAM
BANK, a state-chartered commercial bank located in Clarkesville, Georgia (the
“Bank”) and EDWARD D. ARIAIL (the “Executive”).


The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development, and future business
success of the Bank.  This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.


Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1
“Account Value” means the amount which would be accrued by the Bank at any
particular time assuming the Discount Rate remained constant at the initial
Discount Rate.  The parties expressly acknowledge that the Account Value may be
different than the liability that should be accrued by the Bank, under Generally
Accepted Accounting Principles (“GAAP”), for the Bank’s obligation to the
Executive under this Agreement.  The Account Value on any date other than the
end of a Plan Year shall be determined by adding the prorated increase
attributable for the current Plan Year to the Account Value for the previous
Plan Year.



1.2
“Base Annual Salary” means the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards, and
other fees, and automobile and other allowances paid to the Executive for
employment rendered (whether or not such allowances are included in the
Executive’s gross income).  Base Annual Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the Executive
pursuant to all qualified or non-qualified plans of the Bank and shall be
calculated to include amounts not otherwise included in the Executive's gross
income under Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans
established by the Bank; provided, however, that all such amounts will be
included in compensation only to the extent that had there been no such plan,
the amount would have been payable in cash to the Executive.




--------------------------------------------------------------------------------




1.3
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
pursuant to Article 4.



1.4
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.



1.5
“Board” means the Board of Directors of the Bank as from time to time
constituted.



1.6
“Change of Control” shall mean any one of the following events which may occur
after the Effective Date:



(a)
the acquisition by any individual, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended, (a “Person”) of beneficial ownership (within the meaning of Rule 13-d-3
promulgated under the Securities Exchange Act of 1934) of voting securities of
the Corporation where such acquisition causes any such Person to own fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors;



(b)
within any twelve-month period, the persons who were directors of the
Corporation immediately before the beginning of such twelve-month period (the
“Incumbent Directors”) shall cease to constitute at least a majority of the
Board of Directors of the Corporation; provided that any director who was not a
director as of the beginning of such twelve-month period shall be deemed to be
an Incumbent Director if that director were elected to the Board of Directors of
the Corporation by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors shall be deemed to be an Incumbent Director;



(c)
a reorganization, merger or consolidation, with respect to which persons who
were the stockholders of the Corporation immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote in the
election of directors of the reorganized, merged or consolidated company’s then
outstanding voting securities; or



(d)
the sale, transfer or assignment of all or substantially all of the assets of
the Corporation to any third party.



1.7
“Code” means the Internal Revenue Code of 1986, as amended.



1.8
“Corporation” means Habersham Bancorp.



2

--------------------------------------------------------------------------------




1.9
“Disability” means Executive: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Bank.  Medical determination of Disability may be made by
either the Social Security Administration or by the provider of an accident or
health plan covering employees of the Bank.  Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination.



1.10
“Discount Rate” means the rate used by the Plan Administrator for determining
the Account Value.  The initial Discount Rate is seven percent (7%).  However,
the Plan Administrator, in its discretion, may adjust the Discount Rate to
maintain the rate within reasonable standards according to GAAP and/or
applicable bank regulatory guidance.



1.11
“Early Termination” means Separation from Service before Normal Retirement Age
for reasons other than death, Disability, Termination for Cause or following a
Change of Control.



1.12
“Effective Date” means January 1, 2008.



1.13
“Final Pay” means the highest Base Annual Salary of the Executive for the period
of three (3) consecutive and complete years of employment with the Bank prior to
Separation from Service.  If the Executive does not have three (3) consecutive
and complete years of employment with the Bank prior to Separation from Service,
then Final Pay shall be determined by averaging the sum of Base Annual Salary
paid for the consecutive and complete years of employment with the Bank credited
to the Executive and the annualized Base Annual Salary for any partial period of
employment ending immediately prior to the Separation from Service.



1.14
“Normal Retirement Age” means the Executive attaining age sixty-five (65).



1.15
“Normal Retirement Date” means the later of Normal Retirement Age or Separation
from Service.



1.16
“Plan Administrator” means the plan administrator described in Article 8.



1.17
“Plan Year” means each twelve (12) month period commencing on January 1st and
ending on December 31st of each year.



1.18
“Projected Benefit” means forty percent (40%) of Projected Final Pay.



3

--------------------------------------------------------------------------------




1.19
“Projected Final Pay” means Final Pay increased five percent (5%) annually,
until Normal Retirement Age.



1.20
“Separation from Service” means the termination of the Executive’s employment
with the Bank and all affiliates for reasons other than death.  Whether a
Separation from Service takes place is determined in accordance with the
requirements of Code Section 409A and related Treasury guidance or Regulations
based on the facts and circumstances surrounding the termination of the
Executive’s employment and whether the Bank and the Executive intended for the
Executive to provide significant services for the Bank following such
termination.  A Separation from Service will nothave occurred if:



 
(a)
the Executive continues to provide services as an employee of the Bank at an
annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three (3) full calendar years of
employment (or, if employed less than three (3) years, such lesser period) and
the annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three (3) full calendar
years of employment (or, if less, such lesser period), or



 
(b)
the Executive continues to provide services to the Bank in a capacity other than
as an employee of the Bank at an annual rate that is fifty percent (50%) or more
of the services rendered, on average, during the immediately preceding three (3)
full calendar years of employment (or if employed less than three (3) years,
such lesser period) and the annual remuneration for such services is fifty
percent (50%) or more of the average annual remuneration earned during the final
three (3) full calendar years of employment (or if less, such lesser period).



The Executive’s employment relationship will be treated as continuing intact
while the Executive is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave of absence does not exceed six (6)
months, or if longer, so long as the Executive’s right to reemployment with the
Bank is provided either by statute or by contract.  If the period of leave
exceeds six (6) months and there is no right to reemployment, a Separation from
Service will be deemed to have occurred as of the first date immediately
following such six (6) month period.


1.21
“Specified Employee” means  a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Corporation (or an entity
which is considered to be single employer with the Corporation under Code
Section 414(b) or 414(c)) if any stock of any such entity is publicly traded on
an established securities market or otherwise, as determined by the Plan
Administrator based on the twelve (12) month period ending each December 31 (the
“identification period”).  If the Executive is determined to be a Specified
Employee for an identification period, the Executive shall be treated as a
Specified Employee for purposes of this Agreement during the twelve (12) month
period that begins on the first day of the fourth month following the close of
the identification period.

 
4

--------------------------------------------------------------------------------


 
1.22
“Termination for Cause” means Separation from Service for:



 
(a)
Gross negligence or gross neglect of duties to the Bank; or

 
(b)
Commission of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank; or

 
(c)
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Bank policy committed in connection with the Executive’s employment and
resulting in a material adverse effect on the Bank.



Article 2
Distributions During Lifetime


2.1
Normal Retirement Benefit.  Upon the Normal Retirement Date, the Bank shall
distribute to the Executive the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.



2.1.1
Amount of Benefit.  The annual benefit under this Section 2.1 is forty percent
(40%) of Final Pay.



2.1.2
Distribution of Benefit.  The Bank shall pay the annual benefit to the Executive
in twelve (12) equal monthly installments commencing on the first day of the
month following the Executive’s Normal Retirement Date.  The annual benefit
shall be distributed to the Executive for fifteen (15) years.



2.2
Early Termination Benefit.  Upon the occurrence of an Early Termination, the
Bank shall distribute to the Executive the benefit described in this Section 2.2
in lieu of any other benefit under this Article.



2.2.1
Amount of Benefit.  The benefit under this Section 2.2 is the vested portion of
the Account Value determined based on the most recent anniversary of the
Effective Date preceding the Early Termination based on the schedule set forth
below:



Effective Date Anniversary
Vested Portion
1st
20%
2nd
40%
3rd
60%
4th
80%
5th
100%



Interest shall be credited to the Account Value from Separation from Service
until Normal Retirement Age in an amount equal to the Discount Rate at the time
of Separation from Service, compounded monthly.


5

--------------------------------------------------------------------------------




2.2.2
Distribution of Benefit.  The Bank shall pay the benefit to the Executive in
twelve (12) equal monthly installments commencing on the first day of the month
following the Executive’s Normal Retirement Age.  The benefit shall be
distributed to the Executive for fifteen (15) years. During the applicable
installment period, interest will be applied to the Account Value at the
Discount Rate, compounded monthly.



2.3
Disability Benefit.  If Executive experiences a Disability which results in a
Separation from Service prior to Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.



2.3.1
Amount of Benefit.  The benefit under this Section 2.3 is one hundred percent
(100%) of the Account Value determined as of the end of the Plan Year preceding
Separation from Service. Interest shall be credited to the Account Value from
Separation from Service until Normal Retirement Age in an amount equal to the
Discount Rate at the time of Separation from Service, compounded monthly.



2.3.2
Distribution of Benefit.  The Bank shall pay the annual benefit to the Executive
in twelve (12) equal monthly installments commencing on the first day of the
month following the Executive’s Normal Retirement Age.  The benefit shall be
distributed to the Executive for fifteen (15) years. During the applicable
installment period, interest will be applied to the Account Value at the
Discount Rate, compounded monthly.



2.4
Change of Control Benefit.  Upon a Change of Control followed by a Separation
from Service prior to Normal Retirement Age, the Bank shall distribute to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Article.



2.4.1
Amount of Benefit.  The annual benefit under this Section 2.4 is one hundred
percent (100%) of the Projected Benefit.



2.4.2
Distribution of Benefit.  The Bank shall pay the annual benefit to the Executive
in twelve (12) equal monthly installments commencing on the first day of the
month following Normal Retirement Age.  The annual benefit shall be distributed
to the Executive for fifteen (15) years.



2.5
Restriction on Timing of Distribution.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service under such procedures as established by the Bank in
accordance with Section 409A of the Code, benefit distributions that are
otherwise payable upon Separation from Service may not commence earlier than six
(6) months after the date of such Separation from Service.  Therefore, in the
event this Section 2.5 is applicable to the Executive, any distribution which
would otherwise be paid to the Executive within the first six months following
the Separation from Service shall be accumulated and paid to the Executive in a
lump sum on the first day of the seventh month following the Separation from
Service.  All subsequent distributions shall be paid in the manner specified.

 
6

--------------------------------------------------------------------------------


 
2.6
Distributions Upon Income Inclusion Under Section 409A of the Code.  If any
amount is required to be included in income by the Executive prior to receipt
due to a failure of this Agreement to meet the requirements of Code Section 409A
and related Treasury guidance or Regulations, the Plan Administrator shall
distribute that portion of the amount the Bank has accrued with respect to the
Bank’s obligations hereunder that is required to be included in the Executive’s
income.  The Bank shall distribute to the Executive such amount in immediately
available funds in an amount equal to the portion of the amount the Bank has
accrued with respect to the Bank’s obligations hereunder required to be included
in income as a result of the failure of this Agreement to meet the requirements
of Code Section 409A and related Treasury guidance or Regulations, which amount
shall not exceed the Executive's unpaid amount the Bank has accrued with respect
to the Bank’s obligations hereunder.  Such distribution shall be made within
ninety (90) days of the date the Plan Administrator determines that the income
inclusion described in this Section 2.6 is required.  Such a distribution shall
affect and reduce the Executive’s benefits to be paid under this Agreement.



2.7
Change in Form or Timing of Distributions.  For distribution of benefits under
this Article 2, the Executive and the Bank may, subject to the terms of Section
7.1, amend the Agreement to delay the timing or change the form of
distributions.  Any such amendment:


 
 
(a)
may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;

 
(b)
must, for benefits distributable under Section 2.2, 2.3 and 2.4 be made at least
twelve (12) months prior to the first scheduled distribution;

 
(c)
must, for benefits distributable under Article 2 delay the commencement of
distributions for a minimum of five (5) years from the date the first
distribution was originally scheduled to be made; and

 
(d)
 must take effect not less than twelve (12) months after the amendment is made.



Article 3
Distribution at Death


3.1
Death During Service.  If the Executive dies prior to a Separation from Service,
the Bank shall distribute to the Beneficiary the benefit described in this
Section 3.1. This benefit shall be distributed in lieu of the benefits under
Article 2.



3.1.1
Amount of Benefit.  The benefit under this Section 3.1 is the present value of
the Projected Benefit payable for fifteen (15) years discounted back using the
Discount Rate in effect at the time of death.

 
7

--------------------------------------------------------------------------------


 
3.1.2
Distribution of Benefit.  The Bank shall distribute the benefit to the
Beneficiary in a lump sum within sixty (60) days following the date of the
Executive’s death.

 
3.2
Death During Distribution of a Benefit.  If the Executive dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Bank shall distribute to the Beneficiary the remaining
benefits at the same time and in the same amounts that would have been
distributed to the Executive had the Executive survived.

 
3.3
Death After Separation from Service But Before Benefit Distributions
Commence.  If the Executive is entitled to any benefit payments under Article 2
of this Agreement, but dies after Separation from Service but prior to the
commencement of said benefit payments, the Bank shall pay a lump sum benefit to
the Beneficiary equal to the Executive’s Account Value at the time of death. The
Bank shall distribute the benefit to the Beneficiary within sixty (60) days
following the date of the Executive’s death.



Article 4
Beneficiaries


4.1
Beneficiary.  The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive.  The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.



4.2
Beneficiary Designation: Change.  The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent.  The Executive's beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved.  The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time.  Upon the acceptance by the Plan Administrator
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled.  The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.



4.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.



4.4
No Beneficiary Designation.  If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary.  If the Executive
has no surviving spouse, the benefits shall be made to the Executive's estate.

 
8

--------------------------------------------------------------------------------


 
4.5
Facility of Distribution.  If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person.  The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit.  Any distribution of
a benefit shall be a distribution for the account of the Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.



Article 5
General Limitations


5.1
Termination for Cause.  Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if the
Executive’s employment with the Bank is terminated due to a Termination for
Cause.



5.2
Suicide or Misstatement.  No benefits shall be distributed if the Executive
commits suicide within two (2) years after the Effective Date of this Agreement,
or if an insurance company which issued a life insurance policy covering the
Executive and owned by the Bank denies coverage (i) for material misstatements
of fact made by the Executive on an application for such life insurance, or (ii)
for any other reason.



5.3
Forfeiture Provision.  The Bank shall not pay any benefit under this Agreement
if the Executive, without the prior written consent of the Bank, during active
service and within one (1) year from the Executive’s Separation from Service for
any reason whatsoever he will not (except on behalf of or with the prior written
consent of the Bank either directly or indirectly, on his own behalf or in the
service of or on behalf of others, as an executive employee or in any other
capacity which involves duties and responsibilities similar to those undertaken
for the Bank engage in any business which is the same as or essentially the same
as the business of the Bank in accepting deposits or making loans (whether
presently existing or subsequently established) and which has an office located
within a radius of fifty (50) miles of any office of the Bank; provided,
however, that the foregoing shall not  preclude any ownership by the Executive
of an amount not to exceed five percent (5%) of the equity securities of any
entity which is subject to the periodic reporting requirements of the Securities
Exchange act of 1934 and the shares of Bank and Corporation common stock owned
by the Executive at the  time of Separation from Service.  This section shall
not apply following a Change of Control.

 
9

--------------------------------------------------------------------------------


 
Article 6
Claims and Review Procedures


6.1
Claims Procedure.  An Executive or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be distributed shall
make a claim for such benefits as follows:



6.1.1
Initiation – Written Claim.  The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.  If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant.  All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the claimant.

 
6.1.2
Timing of Plan Administrator Response.  The Plan Administrator shall respond to
such claimant within ninety (90) days after receiving the claim (forty-five (45)
days with respect to a denial of any claim for benefits due to the Executive’s
Disability).  If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional ninety (90) days (thirty (30) days
with respect to a claim for benefits due to the Executive’s Disability) by
notifying the claimant in writing, prior to the end of such initial period, that
an additional period is required.  With respect to a claim for benefits due to
the Executive’s Disability, an additional extension of up to thirty (30) days
beyond the initial 30-day extension period may be required for processing the
claim.  In such event, written notice of the extension shall be furnished to the
claimant within the initial 30-day extension period.  The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.



6.1.3
Notice of Decision.  If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial.  The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:



 
(a)
The specific reasons for the denial;

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

 
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 
(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures;

 
(e)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review;

 
10

--------------------------------------------------------------------------------


 
 
(f)
In the case of a claim for benefits due to the Executive’s  Disability, if an
internal rule, guideline, protocol or other similar criterion is relied upon in
making the adverse determination, either the specific rule, guideline, protocol
or other similar criterion; or a statement that such rule, guideline, protocol
or other similar criterion was relied upon in making the decision and that a
copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request; and

 
(g)
In the case of a claim for benefits due to the Executive’s Disability, if a
denial of the claim is based on a medical necessity or experimental treatment or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the denial, an explanation applying the terms of the Agreement to
the claimant’s medical circumstances or a statement that such explanation will
be provided free of charge upon request.



6.2
Review Procedure.  If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator or, if applicable, the Appeals Fiduciary of the denial, as
follows:



6.2.1
Initiation – Written Request.  To initiate the review, the claimant, within
sixty (60) days (one hundred eighty (180) days with respect to a denial of a
claim for benefits due to the Executive’s Disability) after receiving the Plan
Administrator’s notice of denial, must file with the Plan Administrator or, if
applicable, Appeals Fiduciary a written request for review.  For purposes of
this Article 6, the term “Appeals Fiduciary” means an individual or group of
individuals appointed to review appeals of claims for benefits payable due to
the Executive’s Disability. With respect to any denial of a claim for benefits
due to Disability, in deciding an appeal of any denial based in whole or in part
on a medical judgment (including determinations with regard to whether a
particular treatment, drug, or other item is experimental, investigational, or
not medically necessary or appropriate), the Appeals Fiduciary shall:



 
(a)
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment; and

 
(b)
identify the medical and vocational experts whose advice was obtained in
connection with the denial without regard to whether the advice was relied upon
in making the determination to deny the claim.



Notwithstanding the foregoing, the health care professional consulted pursuant
to this Section 6.2.1 shall be an individual who was not consulted with respect
to the initial denial of the claim that is the subject of the appeal or a
subordinate of such individual.
 
11

--------------------------------------------------------------------------------


 
6.2.2
Additional Submissions – Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.



6.2.3
Considerations on Review.  In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



6.2.4
Timing of Plan Administrator Response.  The Plan Administrator shall respond in
writing to such claimant within sixty (60) days (forty-five (45) days with
respect to a claim for benefits due to the Executive’s Disability) after
receiving the request for review.  If the Plan Administrator (or Appeals
Fiduciary) determines that special circumstances require additional time for
processing the claim, the Plan Administrator (or Appeals Fiduciary) can extend
the response period by an additional sixty (60) days (forty-five (45) days with
respect to a claim for benefits due to the Executive’s Disability) by notifying
the claimant in writing, prior to the end of such day period that an additional
period is required.  The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator (or Appeals
Fiduciary) expects to render its decision.



6.2.5
Notice of Decision.  The Plan Administrator (or Appeals Fiduciary) shall notify
the claimant in writing of its decision on review.  The Plan Administrator (or
Appeals Fiduciary) shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:

 
 
(a)
The specific reasons for the denial;

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

 
(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits;

 
(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a);

 
(e)
In the case of a claim for benefits due to the Executive’s Disability, if  an
internal rule, guideline, protocol or other similar criterion is relied upon in
making the adverse determination, either the specific rule, guideline, protocol
or other similar criterion; or a statement that such rule, guideline, protocol
or other similar criterion was relied upon in making the decision and that a
copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request;

 
12

--------------------------------------------------------------------------------


 
 
(f)
In the case of a claim for benefits due to the Executive’s Disability, if a
denial of the claim is based on a medical necessity or experimental treatment or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the denial, an explanation applying the terms of the Agreement to
the claimant’s medical circumstances or a statement that such explanation will
be provided free of charge upon request; and

 
(g)
In the case of a claim for benefits due to the Executive’s Disability, a
statement regarding the availability of other voluntary alternative dispute
resolution options.



Article 7
Amendments and Termination


7.1
Amendments.  This Agreement may be amended only by a written agreement signed by
the Bank and the Executive.  However, the Bank may unilaterally amend this
Agreement to conform to written directives to the Bank from its auditors or
banking regulators or to comply with legislative or tax law, including without
limitation Section 409A of the Code and any and all regulations and guidance
promulgated thereunder.



7.2
Plan Termination Generally.  The Bank may unilaterally terminate this Agreement
at any time.  The benefit shall be the Account Value as of the date the
Agreement is terminated.  Except as provided in Section 7.3, the termination of
this Agreement shall not cause a distribution of benefits under this
Agreement.  Rather, upon such termination benefit distributions will be made at
the earliest distribution event permitted under Article 2 or Article 3.



7.3
Plan Terminations Under Section 409A.  Notwithstanding anything to the contrary
in Section 7.2, if the Bank terminates this Agreement in the following
circumstances:



 
(a)
Within thirty (30) days before, or twelve (12) months after a Change of Control,
provided that all distributions are made no later than twelve (12) months
following such termination of the Agreement and further provided that all the
Bank's arrangements which are substantially similar to the Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of the arrangements;

 
(b)
Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under the Agreement are included in the Executive's
gross income in the latest of (i) the calendar year in which the Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or

 
(c)
Upon the Bank’s termination of this and all other non-account balance plans (as
referenced in Section 409A of the Code or the regulations thereunder), provided
that all distributions are made no earlier than twelve (12) months and no later
than twenty-four (24) months following such termination, and the Bank does not
adopt any new non-account balance plans for a minimum of five (5) years
following the date of such termination;

 
13

--------------------------------------------------------------------------------


 
the Bank may distribute the Account Value, determined as of the date of the
termination of the Agreement, to the Executive in a lump sum subject to the
above terms.


Article 8
Administration of Agreement


8.1
Plan Administrator Duties.  This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint.  The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administra­tion of this Agreement and (ii) decide or resolve
any and all ques­tions including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Section 409A of the Code and regulations
thereunder.



8.2
Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



8.3
Binding Effect of Decisions.  The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.



8.4
Indemnity of Plan Administrator.  The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.



8.5
Bank Information.  To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circum­stances of the Disability, death, or
Separation from Service of the Executive, and such other pertinent information
as the Plan Administrator may reasonably require.



8.6
Annual Statement. The Plan Administrator shall provide to the Executive, within
one hundred twenty (120) days after the end of each Plan Year, a statement
setting forth the benefits to be distributed under this Agreement.

 
14

--------------------------------------------------------------------------------


 
Article 9
Miscellaneous


9.1
Binding Effect.  This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators and transferees.



9.2
No Guarantee of Employment.  This Agreement is not a contract for
employment.  It does not give the Executive the right to remain as an employee
of the Bank, nor does it interfere with the Bank's right to discharge the
Executive.  It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.



9.3
Non-Transferability.  Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner, except pursuant to the
Executive’s will or the laws of dissent and distribution.



9.4
Tax Withholding and Reporting.  The Executive is responsible for payment of all
taxes applicable to benefits paid or provided to Executive under this Agreement,
except the employer portion of applicable federal, state and local employment
tax obligations.  The Bank shall withhold any taxes owed by the Executive that
are required to be withheld, including federal, state and local income and
employment tax withholding obligations, from the benefits provided under this
Agreement or from any other compensation otherwise payable to the
Executive.  The Executive acknowledges that the Bank’s sole liability regarding
such withholding taxes is to forward any amounts withheld to the appropriate
taxing authority(ies).  The Executive agrees that appropriate amounts for
withholding may be deducted from the cash salary, bonus or other payments due to
Executive by the Bank, including payments due under this Agreement.  If
insufficient cash wages are available or if Executive so desires, Executive may
remit payment in cash for the withholding amounts.  In addition, the Bank shall
be responsible for withholding and payment to appropriate taxing authority(ies)
of all employment tax obligations required to be paid and withheld by the Bank
pursuant to Code Section 3121(v) and regulations promulgated thereunder or any
other applicable law on the present value of benefits hereunder which are vested
but not yet payable.  In that regard, payment under this Agreement may be
accelerated to pay the FICA tax imposed under Code Sections 3101, 3121(a), and
3121(v)(2), where applicable, on benefits paid or provided to Executive under
this Agreement (the “FICA Amount”) or to pay the income tax at source on wages
imposed under Code Section 3401 or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA Amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes; provided that
the total amount accelerated pursuant to this sentence may not exceed the
aggregate of the FICA Amount and the income tax withholding related to such FICA
Amount.  Withholding and payment of any taxes under this Section 9.4 shall
reduce the amount of the benefits otherwise payable to the Executive.

 
15

--------------------------------------------------------------------------------


 
9.5
Applicable Law.  The Agreement and all rights hereunder shall be governed by the
laws of the State of Georgia, except to the extent preempted by the laws of the
United States of America.



9.6
Unfunded Arrangement.  The Executive and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this
Agreement.  The benefits represent the mere promise by the Bank to distribute
such benefits.  The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors.  Any insurance on the Executive's life
or other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.



9.7
Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this
Agreement.  Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor bank.



9.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof.  No rights are granted
to the Executive by virtue of this Agreement other than those specifically set
forth herein.



9.9
Interpretation.  Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.



9.10
Alternative Action.  In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement, the Bank or
Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank, provided that such alternative acts do not violate
Section 409A of the Code.



9.11
Headings.  Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.



9.12
Validity.  In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.



9.13
Notice.  Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 
16

--------------------------------------------------------------------------------


 
Habersham Bank
201 North Washington St
Clarkesville, GA  30523

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.


9.14
Compliance with Section 409A.  This Agreement shall at all times be administered
and the provisions of this Agreement shall be interpreted consistent with the
requirements of Section 409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the Effective Date of
this Agreement.



9.15
Deduction Limitation on Benefit Payments.  If the Bank reasonably anticipates
that the Bank’s deduction with respect to any distribution under this Agreement
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Bank to ensure that the entire amount of any
distribution from this Agreement is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Agreement.  The
delayed amounts shall be distributed to the Executive (or the Beneficiary in the
event of the Executive's death) at the earliest date the Bank reasonably
anticipates that the deduction of the payment of the amount will not be limited
or eliminated by application of Code Section 162(m).



IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.




Executive:
 
Bank:
           
Habersham Bank
       
/s/ Edward D. Ariail
 
By:
/s/ David D. Stovall
Edward D. Ariail
         
Title:   
Chief Executive Officer

 
17

--------------------------------------------------------------------------------


 
HABERSHAM BANCORP
Supplemental Executive Retirement Plan Agreement
BENEFICIARY DESIGNATION FORM

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

£
New Designation

£
Change in Designation



I, Edward D. Ariail , designate the following as Beneficiary under the
Agreement:



 
Primary:
                   
%
                         
%
                 
Contingent:
                   
%
                         
%
               

Notes:
 
·
Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 
·
To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exactname and date of the trust agreement.

 
·
To name your estate as Beneficiary, please write “Estate of [your name]”.

 
·
Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.



I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death.  I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.


Name:
 
Edward D. Ariail
                         
Signature:
 
 
 
Date:
     



Received by the Plan Administrator this ________ day of ___________________,
2___


By:
 
           
Title:
 
   

 
 

--------------------------------------------------------------------------------